DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1, 3 – 10, 12 – 18, 20, and 21 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific flexible data access layer taught by the Applicant.  The Examiner finds no single prior art reference teaching of determining that a data access layer includes a table having a structure that matches a structured of queried data, if the data access layer does not include a table with a suitable structure, generating a new table based on tables of abstractions in the data access layer, presenting an interface for a user, and accessing the data of the request based on the structure of the new tables at the data access layer without resorting to cross-references and dependencies between one or more relational databases, as recited in independent claims 1, 10, and 18.  A thorough search of the prior art reveals the primary references Bone (US PGPub 2010/00088317) and Shiverick (US Patent 9,922,078), which were previously used to reject the claims.  Bone discloses a similar method in that a data access layer is used which includes tables that contain structures suitable for obtaining requested data.  However, Bone does not disclose an interface to the user for directing operations, nor generating tables of abstractions in the data access layer.  Shiverick discloses a similar method in that a table is displayed on an interface to allow a user to configure the table   However, Shiverick does not disclose indexing the table or locating it through a hash function.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 3 – 9, 12 – 17, 20, and 21 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 15, 2022